           Case 1:19-cv-09439-PKC Document 226 Filed 03/09/20 Page 1 of 2


Y
                                    UNITED STATES
                        SECURITIES AND EXCHANGE COMMISSION
                              NEW YORK REGIONAL OFFICE                           Jorge G. Tenreiro
                                           BROOKFIELD PLACE                      WRITER’S DIRECT DIAL
                                      200 VESEY STREET, ROOM 400                 TELEPHONE: (212) 336-9145
                                                                                 TenreiroJ@sec.gov
                                        NEW YORK, NY 10281-1022



                                                              March 9, 2020
    Via ECF and Overnight Delivery
    Hon. P. Kevin Castel
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

          Re:    SEC v. Telegram Group Inc. & TON Issuer Inc., No. 19 Civ. 9439 (PKC)

Dear Judge Castel:

        Plaintiff Securities and Exchange Commission (“SEC”) respectfully objects to Defendants’
March 6, 2020 Letter, D.E. 225 (“Def. Letter”). The letter, an improper sur-reply relying on dicta
from a state intermediate appellate court decision, raises arguments that Defendants could have but
did not previously make. See, e.g., Kapiti v. Kelly, No. 07 Civ. 3782, 2008 WL 754686, at *1 n.1
(S.D.N.Y. Mar. 12, 2008) (“Allowing parties to submit surreplies is not a regular practice that
courts follow.”). Should the Court consider these new arguments, the SEC respectfully requests
that the Court consider this substantive response as well. See Ruggiero v. Warner-Lambert Co.,
424 F.3d 249, 252 (2d Cir. 2005) (party may “file a responsive sur-reply” to new arguments).

        Defendants contend that Siry Investment, L.P. v. Farkhondehpour, B277750, 2020 WL
1026822 (Cal. Ct. App. Mar. 3, 2020) “supports [their] position in connection with the pending
motions for summary judgment and preliminary injunction.” Def. Letter at 1. Defendants’
position, which glosses over the actual holding in Siry, continues Defendants’ erroneous and
ultimately fatal reliance on labels over substance. Siry involved three principal parties, Siry and
two defendants, who entered into a limited partnership agreement to renovate a building. The
question before the court was whether it was proper to award attorneys’ fees under a California
law permitting fees against an unlicensed person who injured another while “performing services
for which a license is required.” Siry, 2020 WL 102682, at *20. Siry argued that the partnership
agreement was a “security” under SEC v. W.J. Howey Co., 328 U.S. 293 (1946), and that his
partners were thus unlicensed securities brokers. The court disagreed, noting that Siry was
required but had failed to “affirmatively plead its passivity” as an investor within the partnership in
order for the partnership interest to qualify as a security. Id. at *22. Although not stated explicitly
in Siry, the “passivity” requirement presumably comes from Williamson v. Tucker, 645 F.2d 404,
421-22 (5th Cir. 1981). Williamson and cases following it generally explain that limited
partnerships are not securities unless they meet several conditions, including, as relevant here, that
the limited partner remain a fully “passive” investor. Here, in contrast, Grams investors did not
enter into any sort of partnership agreement. Siry thus bears no relevance to this case.

        Rather than rely on the holding of Siry, Defendants focus on a passage in which the court
rejected the plaintiff’s contention that language in the partnership agreement prohibiting transfers
         Case 1:19-cv-09439-PKC Document 226 Filed 03/09/20 Page 2 of 2
Hon. P. Kevin Castel                                                           March 9, 2020
Page 2

of the partnership interests in violation of the Securities Act of 1933 (“Securities Act”) meant that
the partnership interests were securities. Def. Letter at 2; see also Siry, 2020 WL 1026822, at *23.
Instead, the court held that, rather than prove useful to the Howey analysis, the provision merely
“reflect[s] uncertainty on th[e] question” of whether the partnership interests were securities. Id.
Here, pointing to certain provisions in the Purchase Agreements, Defendants do not merely argue
that they merely reflect uncertainty about the applicability of Howey, as the Siri court commented,
but rather try to wield the provisions as a sword. Defendants contend that the provisions
affirmatively shows that “the economic reality” of the Purchase Agreements was to ensure that the
interests distributed to the public would not be securities. Def. Letter at 2. But this contention is
another version of the argument the court rejected in Siry. The boilerplate language in the
Purchase Agreements does not show, one way or the other, what the parties’ intent or the
economic reality was. The “economic reality” of the Purchase Agreements comes not from
legalese, but from the totality of the economic inducements and the commercial realities of the
transaction. SEC v. C.M. Joiner Leasing Corp., 320 U.S. 344, 352-53 (1943); see also SEC MSJ
Br. (D.E. 79) at 16-17; SEC MSJ Opp. Br. (D.E. 98) at 11.

        Defendants additionally argue, also for the first time in their improper sur-reply, that Rule
144 under the Securities Act will exempt resales of Grams by the Initial Purchasers to the public.
Def. Letter at 2 n.1. This argument is both incorrect and irrelevant. First, Rule 144 is not available
for a distribution or public offering; it is available to holders of restricted securities, i.e., those
“subject to the resale limitations” of Regulation D. 17 C.F.R. § 230.144(a)(3)(ii). As the SEC has
shown, Telegram did not comply with Rule 502(d) under Regulation D for two reasons. Not only
did Telegram fail to exercise reasonable care when it sold the Grams to the Initial Purchasers—
including when confronted with early facts indicating the existence of a secondary market and
facts that indicated some purchasers were paying for purchase contracts with funds raised from
unknown investors—but Telegram also clearly contemplated delivery of unrestricted Grams. This
precludes any reliance on the private offering exemption, either by Telegram or by Initial
Purchasers seeking to resell. Second, irrespective of whether initial purchasers may someday be
able to sell Grams free of restriction, Rule 144 cannot help Telegram here. Telegram is liable for
selling securities in a non-exempt unregistered distribution. Whether initial purchasers in the
future make sales in compliance with, or in violation of, the Securities Act is a separate matter.

        Defendants’ persistent attempts to obscure the actual economic reality and terms of the
transactions at issue in this case by pointing to legalese statements about their intent should fail.
The SEC’s application for a preliminary injunction and motions to strike and for summary
judgment should be granted, and Telegram’s motion for summary judgment should be denied.

                                                       Respectfully submitted,


                                                       _____________________
                                                       Jorge G. Tenreiro
